Tilghman C. J.
delivered the- court’s opinion.
This is a motion to amend the record by entering a suggestion of the death of Nicholas Young, one of the defendants, who died before the judgment.
*488The cases cited in support of the motion are sufficient to shew the power of the court; and it is a power which, generally speaking, tends very much to the promotion of justice. But the defendants’ counsel contend that it ought not to be exercised in this instance, because it tends to injustice. And how do they shew this? Why by proving that when they carried this cause to the late high court of errors, they were prevented from arguing the merits, because the case stated, on which this court decided, did not appear on the record. This being the case, they think it hard that they should not have a second argument. As the case was fully argued, and deliberately decided in the time of the late chief justice Shippen, the court cannot suppose that there is any thing like hardship in the defendants being bound by that decision. We must look to the consequences of the precedents we establish. If terms of this kind are imposed on the plaintiff in this action, with what propriety can they be refused in the numerous cases which must occur where amendments in form are asked after a trial of the merits? The court feel themselves bound to adopt amendments of this nature, as far as is consistent with their lawful authority. Nor will they be disposed to fetter them with conditions, except in extraordinary cases. They are of opinion in this case that the rule should be made absolute.
Rule absolute.